Bradley. J.
Pursuant to the terms of a contract made by the commissioner of highways of the town of Attica with the plaintiff, the latter furnished the materials and constructed a bridge upon the line of a highway over Tonawanda creek, in that town. The bridge was completed, and by the commissioner accepted, in February, 1885, and has since then been used by the public. The contract price for the materials and construction of the bridge was $3,975. The plaintiff also removed the old bridge there, upon the promise of the commissioner to pay the expense of doing it. Subsequently, and in February, 1885, the auditing board of the town audited and allowed the account of the commissioner for the contract price of the bridge, and $89.61, as the expense of the removal of the old bridge. After the election of the successor in office of the commissioner who made the contract with the plaintiff, the constituted authorities- of the town refused to provide for or make payment to the plaintiff for the work as provided by the contract; and, in an action brought against such succeeding commissioner upon it, the plaintiff’s complaint was finally dismissed. - The situation appeared to be such that there was no liability of the officer to pay the plaintiff, because it was not within the power of the commissioner of highways, as such, to make the contract. And for that reason the legislature passed an act entitled “An act to legalize the acts and proceedings of the town board- and the town board auditors of the town of -Attica,. Wyoming county, in relation to the erection of a certain bridge over the Tonawanda creek, on Main street, in the village of Attica, in said town, and the acts and proceedings of the annual town meeting of said town held on the 22d day of February, 1885, in relation to said bridge, and the acts and proceedings of George D. Miller, as highway commissioner of said town, in relation to said bridge. ” Laws 1887, c. 205. „By sections 1, 2, 3, and 4 the proceedings of the electors and commissioner ot highways of the town, leading to and resulting in the contract, and of the mwn board in auditing the commissioner’s account, etc., were in terms seriatim legalized and confirmed. And by the latter part of section 4 it was declared that the provisions of that and the preceding sections were for the purpose only of enabling the plaintiff to recover from the town the value of the bridge, the cost of the removal of the old one, and interest as specified in the fifth section; which provided that nothing in the act contained should be so construed as to require the town to pay the amount audited by the town board of auditors for the contract price of the bridge constructed, or for taking down the old one, but that the plaintiff might maintain an action against the town to recover a fair and reasonable compensation for such work, with interest from the time ■of the completion and acceptance of the bridge. This act was effectual to support liability of the town and the recovery, unless the power for that purpose was denied to the legislature by the constitution, Town of Guilford v. Supervisors, 13 N. Y. 143; Town of Duanesburgh v. Jenkins, 57 N. Y. 177.
But as the act is local in character, it is contended that it is violative of the provision of the constitution that no private or local bill shall embrace more than one subject, and that shall be expressed in the title. Article 3, § 16. The terms of the title as expressed by it indicate a purpose to legalize the proceedings had in the town in relation to the bridge. All those proceedings had some relation to the means employed to procure the construction of the bridge, and to provide for payment of the expense of it. They are parts of a single subject, and the title is free from objection. The contention, however, is that the provisions of the act embrace more than one subject, and are extended beyond the purport of the title; because it provides, not only that such proceedings be legalized and-confirmed, but makes the value, rather than the contract price, the measure of compensation and liability for the work. It is true that simply legalizing the proceedings would apparently have the effect to give *361validity to the contract made by the commissioner wiíil and charge liability upon it to the latter; and for that reason there may ictia to be some apparent force in the contention that the title is not sufficiently broad to embrace within its meaning a purpose to charge upon the town any other or different measure of liability for compensation to the plaintiff than that furnished by the terms of the contract.' But for the purposes of the question presented tlie import of the title does not require a construction so restricted, Tlie subject of the title has relation to the bridge, and the proceedings taken by the anthorities-of the town to procure its construction, resulting in the employment of the plaintiff to furnish it, and with a view to payment therefor; and tlie provisions of the act so far legalize and confirm those proceedings to render the employment valid, and entitle the plaintiff to recover and receive \ from the town the value or reasonable compensation for the erection of the bridge, and for taking down the old one. The fact that the measure of liability and compensation given by the act is a qualification to that extent of tlie proceedings had pursuant to which the work was performed is not a departure from tlie subject referred to in the title. The purpose for which the title is required to express the subject of a private or local bill is not to furnish by it the details of the act, but to call attention to the matter to which it relates, for the details of which reference must be had to the provisions of the bill. The question is not one of degree of particularity, but whatever comes within the purview of the subject expressed in the title is permissible in the act. Brewster v. City of Syracuse, 19 N. Y. 116; Tifft v. City of Buffalo, 82 N. Y. 204; People v. Briggs, 50 N. Y. 553; In re Railroad Co., 67 N. Y. 372; Kerrigan v. Force, 68 N. Y. 381; Neuendorff v. Duryea, 69 N. Y. 557; In re Gas-Light Co., 85 N. Y. 526.
But it is urged that tlie title of the act is such as to exclude from its import any indication of purpose to furnish a measure of liability of the town other than that which the contract as made purported to create; and that, in view of tlie provisions in that respect of the act, it was deceptive and misleading, and therefore cannot survive the test applicable to such cases declared in Re City of New York, 99 N. Y. 569, 577, 2 N. E. Rep. 642. But the title of the act in question is not obnoxious to the rule of construction and effect there announced as that upon which validity depends. All the provisions of the bill are within and have relation to the general subject of the title. The question has frequently been considered, and the courts are not inclined to rigidly criticise the manner of expressing the subject in the titles and the purposes contained in the provisions of bills with a view to distinguish the latter from the former, as appears by the cases before cited, from the doctrine of which in that respect the subsequent cases have not departed. While the subject of the bill must be, the purposes of the bill need not be, expressed in the title, but may be found only in the provisions of the act. There is nothing in this title which in terms or necessary effect ^elude from the subject expressed in it the consequences to be provided as the result of the confirmation of the proceedings legalized. The title merely fails to indicate the details in that respect. The provisions of section 4 qualify tlie effect of such confirmation before therein expressed, and those of section 5 declare the consequences of it. They have relation to the compensation of the plaintiff, and the liability of the town for the work of construction of the new bridge, and for the removal of the old one. This is within the details of the subject of the title. People v. Banks, 67 N. Y. 568. The reason, as represented by the defendant’s answer, for the refusal to pay, which produced the legislative act and its provisions making the value the measure of liability, was the alleged fact that the contract price was in excess of the value of the worK. And it may be observed that the recovery was less than the amount (with interest upon it) which the commissioner by the contract undertook to pay the plaintiff. This right of recovery was properly made dependent upon the legislative *362confirmation oí the £Bploy ment of the plaintiff by the commissioner, and as the result of it.. /The act does not seem to come within the inhibition of the constitutional provision before mentioned.
ISTor was the power to pass the act denied to the legislature by section 18 of article 3 of the constitution. It did not provide for building any bridge, but merely charged the town with the duty "to provide for the payment and to pay for one already constructed by the plaintiff, upon employment by the commissioner, pursuant to proceedings defectively or ineffectually taken and had for that purpose, to create liability for the work. This legislation came within neither the letter nor manifest purpose of such constitutional restriction of ^.legislative power; nor is it violative of any other provision of the constitution.
/ There was no error in the reception of the evidence of the proceedings of the constituted authorities of the town, referred to in the enactment in question, and which were legalized, so far as they were, by it. The evidence was not improperly received to show upon what the legislative act of ratification was founded. The ease presents no error in the rulings of the trial court. The judgment and order should be affirmed.
Barker, P. J., and Haight, J., concur. Dwight, J., dissents.